Citation Nr: 1713417	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  05-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to April 1970.  The Veteran died on July [redacted], 2002.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2005, the Appellant testified before a Veterans Law Judge (VLJ) at a VA Travel Board hearing at the New York RO.  Unfortunately, due to a recording malfunction, a transcript of that hearing could not be produced.  The Appellant was notified of this in March 2006 and elected to have another VA hearing.  Subsequently, the Appellant testified at a September 2009 VA Travel Board hearing before the undersigned VLJ.  A copy of the transcript has been associated with the record.

In December 2009, the case was remanded by the Board to provide the Appellant with a notice letter in accordance with the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53.  The Agency of Original Jurisdiction (AOJ) sent the required notice letter to the Appellant in December 2009.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died of natural causes. 

2.  The Veteran was not service-connected for any disabilities during his lifetime.

3.  The objective and competent medical evidence of record preponderates against a finding that a disorder incurred in service caused or contributed materially to producing or accelerating the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Appellant in December 2009.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA must as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C.A. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed.Cir.2008).  This requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the claimant's claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service department records, post-service medical records, lay statements, and the Veteran's death certificate have been associated with the record.  VA has not, however, obtained a medical opinion as to the cause of the Veteran's death.  Here, there is only speculative lay evidence of very little probative weight suggesting a link between the Veteran's active service and his cause of death.  The remaining evidence raises no reasonable possibility that a medical opinion would aid in substantiating the claim, without resorting to speculation.  Accordingly, the Board finds it is not necessary for VA to obtain a medical opinion.

In November 2005 and September 2009, the Appellant testified at Board hearings  Unfortunately, a transcript of the November 2005 hearing in not available.  Because of the lack of an available transcript, the Appellant was afforded another opportunity to present testimony at the September 2009 hearing.  Neither the Appellant nor her representative has identified any prejudice in the conduct of the hearings.  Regarding the September 2009 hearing, the record reflects that the VLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.

Service Connection for the Cause of Death

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995). 

In cases of service connection for the cause of the death of the veteran, the first requirement of a current disorder will always have been met - i.e., the current disorder being the disorder that caused the veteran to die.  However, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Notwithstanding, an appellant is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.  She claims that the Veteran's asthma was aggravated by active service and this materially contributed to the cause of his death.  The Veteran passed away in July 2002 at the age of 51.  His certificate of death indicates natural causes as his cause of death.  The ambulance report endorses a history of asthma and indicated a presumptive diagnosis of cardiac arrest.

The Veteran served on active duty from June 1968 to April 1970.  The Veteran was seen in September 1969 and March 1970 for trouble breathing.  The Appellant has submitted numerous lay statements indicating that the Veteran had trouble breathing since his separation from active service.

At the time of his death, the Veteran was not service-connected for any disability.  In a January 2002 rating decision, the Veteran was denied service connection for bronchial asthma.  The AOJ found that the Veteran's pre-existing asthma was not aggravated by his active service.  The rating decision cited an April 1982 VA examination that showed the Veteran's lungs were clear. 

In December 2009, the Board remanded the issue of entitlement to service connection for bronchial asthma for accrued benefits purposes for the issuance of a statement of the case.  The AOJ issued a statement of the case.  However, the Appellant did not perfect an appeal regarding this issue.  Accordingly, that decision is final.  

There are no medical opinions of record, and, as previously stated, the Board finds that a VA medical opinion is not necessary in this case.

Accordingly, upon a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that any disease or injury was incurred during the Veteran's active military service and was the principal or contributory cause of the Veteran's death.  No causal connection between the Veteran's military service and his death is demonstrated by the evidence of record.  The Board is sympathetic to the Appellant in that it is clear she sincerely believes her spouse's death was caused by his active military service.  However, the evidence of record does not support this contention.  

In forming this decision, the Board has considered the Appellant's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether a disorder incurred in service caused or contributed materially to producing or accelerating the Veteran's death) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Appellant possesses the medical expertise to provide such an opinion, and no opinion is of record.  Thus, as previously stated, the medical evidence of record is only against the Appellant's claim.  

To the extent that the Appellant contends that the Veteran's death was related to asthma, the Board notes that service connection for this disability was not in effect at the time of the Veteran's death.  Moreover, she did not perfect an appeal of the denial of service connection for that disability.  Moreover, the April 1982 VA examination that showed that the Veteran's lungs were clear is of great probative value.  It directly contradicts the lay evidence of record that asserts aggravation of asthma since service and any assertion that there has been a continuity of symptomatology since service.  

As the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the benefit-of-the doubt rule does not apply.  The claim for service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


